Citation Nr: 1122940	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-37 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left knee quadricepsplasty.

2.  Entitlement to a separate rating for left knee arthritis.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied his claim for an increased rating for a left knee disability.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left knee disability manifested by moderately severe muscle disability with instability; the record was negative for extension that was limited to 30 degrees, knee ankylosis, nonunion of the tibia and fibula, additional loss of range of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement or a severe injury to Muscle Group XIV.

2.  Left knee arthritis has been demonstrated on X-ray throughout the course of this appeal along with pain and limited motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a left knee quadricepsplasty have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.56, 4.59, 4.71, 4.71a, 4.73, Diagnostic Codes (DCs) 5256-5262, 5314 (2010).

2.  The criteria for a separate 10 percent rating for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.59, 4.71, 4.71a, DC 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a May 2007 letter with regards to his claim for an increased rating for a left knee condition.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The May 2007 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability has gotten worse based upon the author's knowledge and personal observations.  It also notified the Veteran that he may submit statements from his current or former employers.  

A July 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the July 2008 letter was cured by the readjudication of the claim in the September 2008 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records have been obtained.  He has been afforded multiple VA orthopedic examinations and sufficient medical opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Although the Veteran has expressed his disagreement with the assigned rating, he has not indicated that his disability has worsened since his last examination.

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claims on the basis of the current record.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the April 2011 hearing, the undersigned asked the Veteran questions regarding his use of crutches and his daily functional limitations.   The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's left knee disability is currently rated by analogy under the diagnostic codes for pelvic girdle muscle impairment and knee instability.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Limitation of leg flexion that is limited to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of leg extension warrants a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Malunion of the tibia and fibula with a marked knee disability warrants a 30 percent rating. Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Knee ankylosis at favorable degree in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Impairment to Muscle Group XIV warrants a 30 percent rating if moderately severe and a 40 percent rating if severe.  The function of these muscles is extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). Anterior thigh group: (1) sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  38 C.F.R. § 4.73, DC 5314.

The Board observes that the words "slight", "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups as well as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history with regard to this type of injury should include hospitalization for a prolonged period for treatment of wound and a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation should show loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles should swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinate movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electro diagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or, induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Left Knee Claim

The Veteran contends that he is entitled to a separate rating for left knee arthritis.

An April 1969 discharge summary noted that the Veteran had fallen during basic training exercises and twisted his knee.  A diagnosis of a left knee medial collateral ligament strain was made.  He was treated with a plaster cast.

In a September 2006 VA treatment note, complaints of progressively worsening left knee pain were reported.  Physical examination found the left knee to be stable to varus and valgus stress with obvious effusion.  Extension was full and flexion was to approximately 130 degrees.  Accompanying X-ray reveals severe arthrosis of the patellofemoral joint on the left side and some medial joint space narrowing with osteophyte and calcification of his lateral meniscus.  An assessment of left knee degenerative joint disease was made.

A May 2007 VA orthopedic examination reflects the Veteran's reports of left knee weakness, swelling and giving way.  Stiffness, heat, redness, lack of endurance, locking, fatigability and dislocation were denied.  His knee pain was constant, traveled up his left leg and was rated as "9/10."  Pain was elicited by physical activity and relieved by medication.  Physical examination reveals left knee tenderness, guarding of movement, joint effusion and crepitus.  There were no signs of edema, effusion, weakness, redness, heat, abnormal movement, recurrent subluxation and "locking" pain.  Left knee extension was to zero degrees and flexion was to 90 degrees, with pain at the end of range of motion.  Joint function was additionally limited by "zero degrees" due to pain, fatigue, weakness and lack of endurance following repetitive use.  Anterior and posterior cruciate ligaments stability and medial and lateral meniscus tests of the left knee were within normal limits.  An accompanying left knee X-ray showed degenerative arthritic changes.  Following this examination, a diagnosis of status-post quadriceepsplasty with anterior cruciate ligament instability was made.

A September 2007 VA knee X-ray reveals degenerative osteoarthritis with evidence of chondrocalcinosis, both greater on the left.

Complaints of left knee pain were noted in a September 2007 VA treatment note.  Physical examination found marked crepitus with range of motion.  Left knee flexion was to "approximately" 110 degrees and extension and to zero degrees.  Anterior drawer and Lachman's were negative.  There was pseduolaxity with valgus stress and no laxity with varus stress.  He was neurovascularly intact distally.  An assessment of lateral knee osteoarthritis, with the left side worse than the right side, was made.  The left side had good relief with the medial unloader brace.

A September 2008 VA treatment note reflects the Veteran's reports of bilateral knee pain.  He used bilateral medial unloader knee braces that helped to relieve his pain symptoms but he did experience some residual pain at night.  Physical examination of the left knee found significant edema, especially compared to the right, and positive patellar ballottement.  Patellar apprehension was negative.  The left knee was stable to varus stress, anterior drawer and Lachman's.  Range of motion was from zero degrees to 120 degrees.  An accompanying X-ray reveals bilateral osteoarthritis of both knees, greater on the left side, and increased left knee effusion with a possible loose body versus extraarticular calcification around the suprapatellar recess on the left side.  Assessments of bilateral knee pain, left greater than the right, and osteoarthritis were made.

A January 2011 VA examination reflects the Veteran's reports of left knee weakness, stiffness, swelling, giving way, lack of endurance, fatigability and pain.  Heat, redness, locking, deformity, tenderness, drainage, effusion, subluxation and dislocation were denied.  Flare-ups which occurred as often as five times per day and last for two hours were reported.  He rated the pain as "10/10."  Flare-ups were precipitated by physical activity and were alleviated by methadone.  He reported being unable to stand or walk for more than 15 minutes and was unable to use the stairs.

Physical examination conducted during the January 2011 VA examination found instability, abnormal movement, tenderness, deformity, guarding of movement, malalignment, locking pain and crepitus.  Edema, effusion, weakness, redness, heat, drainage or subluxation were not found.  There was no ankylosis or genu recurvatum.  Left knee flexion was to 110 degrees with pain at 110 degrees.  Extension was to "-5" degrees with pain beginning at "-5."   There was no additional loss of motion on repetitive testing due to pain, fatigue, weakness, lack of endurance or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were within normal limits.  Posture was noted to be forward leaning due to the use of crutches and he walked with an antalgic gait also due to the use of crutches.  An accompanying left knee X-ray demonstrated degenerative arthritic changes.  Following this examination, a diagnosis of status-post quadricepsplasty with anterior cruciate ligament instability in the left knee was made.

During an April 2011 hearing, the Veteran testified that he was unable to get up or down and had "no power" in his knees.  He used forearm crutches to ambulate and has been using them for about one year.  He rated his knee pain as "10/10" and "3-4/10" with the use of medication.  The knee instability has caused at least one fall.  He was able to stand for probably 10 minutes and walk two blocks with his crutches.  Although he had full range of knee motion, he was unable to squat due to the pressure on his knee.

A rating in excess of 30 percent for the Veteran's left knee disability requires knee ankylosis, extension that was limited to 30 degrees, nonunion of the tibia and fibula or severe impairment to Muscle Group XIV.   Extension was found to be to, at worst, -5 degrees in the January 2011 VA examination.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement was not found during this examination, and there is no indication that the Veteran's subjective reports of knee pain caused functional loss sufficient to warrant a higher rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  The clinical evidence has demonstrated that the Veteran has retained a significant amount of left knee motion and the examinations have consistently been negative for ankylosis.  The clinical evidence also does not establish, and the Veteran has not alleged, nonunion of the tibia and fibula.  A higher rating based upon limitation of knee motion or impairment to the tibia and fibula is not warranted for any period during the course of this appeal.  38 C.F.R. § 4.71a, DCs 5256-5263.

A rating in excess of 30 percent may also be warranted for a severe injury to Muscle Group XIV.  Service treatment records document that the Veteran injured his left knee during basic training rather than by a high-velocity missile and there was no prolonged infection, sloughing of soft parts, intermuscular binding or scarring.  Palpation on physical examination did not show the loss of deep fasica or muscle substance or soft flabby muscles in the wound area.  The muscles did not swell or harden abnormally in contraction and objective clinical testing did not indicate severe impairment of function.  The record was negative for X-ray evidence of multiple scattered foreign bodies, adhesion scars, diminished muscle excitability, visible or measureable atrophy or adaptive contraction of an opposing muscle group.  A higher rating based upon a severe muscle group injury is therefore not warranted for any period during the course of this appeal.  38 C.F.R. §§ 4.56, 4.73, DC 5314. 

The Veteran has also been diagnosed with arthritis, including left knee degenerative joint disease, throughout the course of this appeal.  A separate rating for arthritis for knee disability rated under DC 5257 is warranted where limitation of motion under DC 5261 at least meets the criteria for a zero percent rating, i.e. knee extension that was limited to five degrees.  See VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).   Extension was ranged from full to "-5" degrees, with pain at the end of motion, during the course of this appeal.  The Court has held that painful motion can equate to limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45. Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).  Applying all reasonable doubt, the Board therefore finds that the Veteran's left knee extension limitation of motion most closely resembles the criteria for a zero percent rating.  A separate rating of 10 percent is therefore granted.  38 C.F.R. § 4.71a, DC 5003.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's left knee disability manifested as described above during the course of the appeal.  There symptoms were contemplated by the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a left knee quadricepsplasty is denied.

A separate rating of 10 percent for left knee arthritis is granted.


REMAND

During the hearing held in April 2001, the Veteran testified that he used to be an auto mechanic but was now precluded from doing that work.  

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 3 8 C.F.R. § 4.16.

TDIU may be assigned when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The January 2011 VA examiner found that the Veteran's left knee disability impacted his ambulation, stair climbing and squatting.  A July 2007 VA examiner found that the Veteran's left knee disability significantly impacted his daily activities but did not provide details regarding these limitations.  Although a June 2008 VA treatment note indicates that the Veteran occasionally "helped out" at a local feed store, it is not clear whether this was paid employment.  The Veteran's previous occupational experience included working as a gas station attendant, a janitor and an automobile mechanic.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain this opinion and such an opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination to determine the combined impact of all service connected disabilities on his ability to obtain and maintain gainful employment.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service connected disability, either alone, together or in some combination, render her unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.

The Veteran is currently service connected for his left knee disability only.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

2. The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

3.  If the medical opinion or other evidence reveals that the Veteran's service connected disability renders him unemployable, without regard to the Veteran's age or the impact of any non-service connected disabilities, but the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), consider whether referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the C&P Service for appropriate action.  

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


